Citation Nr: 0300916	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
right hand injury.

(The claim of service connection for residuals of a right 
hand injury (on the merits) and the claims for higher 
ratings for degenerative disc disease of the cervical 
spine and a laceration scar of the right wrist will be the 
subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied the veteran's application to reopen a claim of 
service connection for residuals of a right hand injury.

In numerous statements, the veteran indicated that he 
sustained a right elbow injury in service and has current 
residuals of such; the Board construes these statements as 
a claim of service connection and refers such to the RO 
for appropriate action. 

The main body of the present Board decision concerns the 
veteran's application to reopen a claim of service 
connection for residuals of a right hand injury.  The 
Board is not, at this time, considering the claim of 
service connection for residuals of a right hand injury on 
the merits or the claims for higher ratings for 
degenerative disc disease of the cervical spine and a 
laceration scar of the right wrist.  Rather, the Board is 
undertaking additional development on those claims 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing the claims.


FINDINGS OF FACT

1.  Service connection for residuals of a right hand 
injury was denied in an April 1987 RO decision; that 
decision was not appealed.

2.  Evidence received since the April 1987 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  An April 1987 RO decision which denied service 
connection for residuals of a right hand injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  New and material evidence has been submitted to reopen 
a claim for service connection for residuals of right hand 
injury, and the claim is re-opened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and 
implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  VCAA includes an 
enhanced duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VCAA includes an enhanced duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for a disability 
resulting from a disease or injury which was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Finally, pertinent 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see also Savage 
v. Gober, 10 Vet. App. 488 (1997). 

Application to Reopen

When the RO denies a claim and the veteran fails to 
appeal, the claim may not be reopened and reviewed unless 
new and material evidence is presented.  38 U.S.C.A. §§ 
5108, 7105(b); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  New and material evidence means evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  (It is acknowledged that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a).)

By an April 1987 RO decision, the veteran's claim of 
service connection for residuals of a right hand injury 
was denied on the merits.  The evidence before the RO, at 
that time, included the veteran's service medical records 
and post-service treatment records.  

The veteran's service medical records show that on June 8, 
1974, he was involved in an automobile accident.  It was 
noted, in part, that he had sustained minor lacerations to 
his arms and hands.  On June 10, 1974, it was noted that 
there were no visible fractures on the right forearm.  It 
was noted that he had a dressing on the right wrist, and 
that there appeared to be foreign densities of a metallic 
quality.  

In June 1975, it was noted that the veteran had injured 
his right thumb.  It was noted that he had swelling and 
good range of motion.  X-rays were negative.  

On separation examination in October 1975, it was noted 
that the veteran had lacerated his right hand in 1974.  

Post-service medical records include an October 1976 VA 
examination report which notes that the veteran had a 
small fragment of glass removed from the dorsum of his 
wrist and had sustained no fractures in an inservice 
injury.  On examination, it was noted he had a faint scar 
which was 1 1/2 inches in length and which was located over 
the dorsal surface of the right wrist.  It was also noted 
that ". . . he complained of mild numbness of an injury 
distal to this."  (It is noted that the words "an injury" 
were crossed out, in pen.)  The diagnoses included a 
laceration of the right wrist.  Residuals of a right hand 
injury were not noted.  

In sum, when the RO reviewed the veteran's claim of 
service connection for residuals of a right hand injury in 
April 1987, it determined there was no evidence of a 
current disability (i.e. residuals of a right hand 
injury), and denied the claim. 

Evidence submitted subsequent to the RO's April 1987 
rating decision includes additional VA examination and 
treatment records.  In November 1997, the veteran 
underwent a VA examination and it was determined that he 
had moderate range of motion deficits of the right wrist  
The diagnoses included status post right wrist injury with 
moderate range of motion deficits.  In June 2000, the 
veteran underwent a QTC examination, following which it 
was noted that his diminished sensation in the right 
fourth and fifth fingers was more consistent with right 
ulnar neuropathy versus cervical radiculopathy.  It was 
opined that his right hand injury was not related to his 
neck and shoulder conditions.  Further, it was noted that 
due to the limited scope of the examination the etiology 
of his right hand problems would not be pursued.  

A VA outpatient treatment record, dated in July 2000, 
reflects that the veteran reported having pain in his 
right hand since 1974 when he was involved in a motor 
vehicle accident.  He said he had sustained a laceration 
to the right wrist which caused nerve damage, resulting in 
numbness and tingling of the fourth and fifth fingers.  He 
denied having muscle weakness.  He said he had been told 
he had osteoarthritis of the fourth finger.  On 
neurological examination, he had diminished sensation of 
the right lateral hand (outer area), including the 4th and 
5th digits.  The assessments included right hand pain (4th 
and 5th fingers with numbness, and 4th proximal 
interphalangeal joint with bony enlargements).  

In sum, the aforementioned VA medical records, at a 
minimum, show that the veteran may have the disability at 
issue, namely a right hand disability.  At the time of the 
prior denial, there was an absence of competent evidence 
of a current disability and a nexus to service.  The new 
evidence, when accepted as true, cures one of the prior 
evidentiary defects.  The aforementioned medical records 
were not previously before VA, and bear directly and 
substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, are so significant that they must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence has been presented to reopen a 
claim of service connection for residuals of a right hand 
injury; and the appeal is allowed to this extent.


			
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

